Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 1 of 30




            EXHIBIT 1
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 2 of 30
                                CONFIDENTIAL


                                                                           Page 2

1                           UNITED STATES DISTRICT COURT
2                               DISTRICT OF CONNECTICUT
3
4        ____________________________
                                               )
5        CONNECTICUT FAIR HOUSING              )
         CENTER, et al.,                       )
6                                              )
                      Plaintiffs,              )
7                                              )
                vs.                            )      No. 3:18-CV-705 (VLB)
8                                              )
         CORELOGIC RENTAL PROPERTY             )
9        SOLUTIONS, LLC,                       )
                                               )
10                    Defendant.               )
         ____________________________)
11
12
13
14                Deposition of ANGELA BARNARD, Volume I,
15       taken on behalf of Plaintiffs, at 550 West
16       C Street, Suite 800, San Diego, California,
17       beginning at 8:55 a.m. and ending at 4:06 p.m., on
18       Monday, September 16, 2019, before ELAINE SMITH,
19       RMR, Certified Shorthand Reporter No. 5421.
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 3 of 30
                                CONFIDENTIAL


                                                                      Page 72

1        themselves?

2               A    Not to my knowledge specific to disabilities.

3               Q    Any training specific to handling requests from

4        individuals who had power of attorney or other legal

5        authority to act on behalf of an individual due to the

6        individual's lack of capacity?

7               A    There is training specific to power of

8        attorney.      That's more on the data entry side of the

9        house, the fulfillment side, validating the

10       documentation that we've received.

11              Q    And do you cover only power of attorney

12       documents, or do you cover other forms of legal

13       authority that can be granted such as conservatorship?

14              A    The procedure outlines specifically power of

15       attorney, which is a written procedure.                 And that same

16       procedure also identifies if you have an instance of

17       another third party or some other type of request, and

18       that's not stated whether it's a conservatorship or some

19       other kind of, you know, third-party authority over

20       someone.     It's to escalate that.

21              Q    And where do escalations go?

22              A    Generally, the escalations will start with a

23       leader or a supervisor of the team, and then, depending

24       upon the situation, it could go to our internal

25       compliance team.        And then they can determine where they

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 4 of 30
                                CONFIDENTIAL


                                                                      Page 73

1        would like to take it from there.

2               Q    Is compliance part of the operations

3        section that you're senior leader of?

4               A    No.

5               Q    Turning back to Exhibit 6, on page ARROYO 99,

6        looking at 5.1.4, when reviewing a manual authentication

7        form, you verify that that includes name, address, date

8        of birth, Social Security number, and signature; is that

9        correct?

10              A    Yes.

11              Q    And then the name and address has to be the

12       same as the name and address on the photo ID that is

13       provided?

14              A    Yes.

15              Q    What if the photo ID is a passport which

16       doesn't contain an address?

17              A    Our authentication procedure will call out the

18       acceptable proofs of identification, so we may require

19       an additional document.

20              Q    To establish the address?

21              A    Yes.

22              Q    So if an individual has moved and not gotten

23       their new driver's license yet with their new address,

24       they wouldn't be able to get a report through the manual

25       authentication process until they had obtained a new

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 5 of 30
                                CONFIDENTIAL


                                                                      Page 82

1        have.       So it's just any third party.

2                Q     Is there anything in Exhibit 7 that addresses

3        specifically individuals with disability?

4                A     No, I don't believe there is.

5                Q     Did you have any written procedure governing

6        requests for reasonable accommodation by individuals

7        with disability?

8                      MR. ST. GEORGE:      Object to form.

9                      THE WITNESS:     We did not, to my knowledge, have

10       a written procedure that covered that.                 The process

11       would be to escalate those types of requests.

12       BY MS. WEBBER:

13               Q     And when you refer to escalation, would that be

14       as you did before, meaning it would go to a team lead?

15               A     It would go to a team lead, a supervisor or

16       manager, then to our compliance team.                The compliance

17       team would determine what to do with that.                  It could be

18       all of those steps.          It may stop at one step if it's

19       resolved.       It just depends on the circumstance.

20               Q     Do team leads have authority to provide

21       reasonable accommodations?

22               A     A team lead would generally consult with a

23       supervisor or a manager before providing any type of

24       accommodation.

25               Q     And when you say supervisor or manager, is a

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 6 of 30
                                CONFIDENTIAL


                                                                      Page 83

1        manager at a higher level of authority than a

2        supervisor?

3               A    Yes.

4               Q    Okay.     Would supervisors or managers have

5        authority to approve reasonable accommodations?

6               A    Yes, they could.

7               Q    Would there be limitations on their authority

8        where they would sometimes need to seek input from

9        compliance or others?

10              A    Yes.

11              Q    What is the scope of their authority with

12       respect to reasonable accommodations?

13              A    It would be instances in which they have had a

14       situation occur in the past.             So something that was new,

15       we've never seen it before, we're not familiar with what

16       to do with this process, nor what it means from a legal

17       perspective, we would escalate those.

18              Q    And is the ultimate authority the compliance

19       department, or is there some higher-level authority?

20              A    We would -- we would escalate it to the

21       compliance team, and then there is internal counsel,

22       potentially external counsel, that could be consulted.

23       It just depends on how that compliance individual

24       escalates that.

25              Q    Turning back to Exhibit 7, the procedure guide

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 7 of 30
                                CONFIDENTIAL


                                                                      Page 99

1               A    I believe she was.         It was around '15, '16 that

2        she joined the team.

3               Q    And is currently the supervisor of that team?

4               A    Yes.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 8 of 30
                                CONFIDENTIAL


                                                                     Page 112

1               A    Yes.

2               Q    And would those requests that you track include

3        tracking any requests made by somebody on behalf of the

4        consumer or the third party-type requests we've talked

5        about?

6               A    Yes.    Can I clarify that?

7               Q    Sure.

8               A    So the tracking would just consist of whatever

9        we received from that third party.               We don't categorize

10       or identify third-party requests in a way to be able to

11       produce a report, if that was your question.                      I just

12       want to clarify that.           We do have notes and things, but

13       we don't have a tracking mechanism by which, say, here's

14       all of the third-party requests.

15              Q    Got it.     When you're recording data, there's

16       not, like, a checkbox that would designate this is a

17       third party on behalf of the consumer?

18              A    Correct.      Not for my team, no.

19              Q    Got it.     Okay.     Other than requests from

20       consumers for disclosure of their file and requests from

21       landlords or properties through the CrimSAFE or other

22       product that they may use, are there any other

23       individuals outside of CoreLogic itself who would have

24       the ability to get access to the consumer files that you

25       maintain?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 9 of 30
                                CONFIDENTIAL


                                                                     Page 119

1                    MR. ST. GEORGE:        We can go off the record.

2                    (Recess 12:08 p.m. to 12:50 p.m.)

3        BY MS. WEBBER:

4               Q    In preparation for the deposition today, did

5        you review the record of contacts between persons

6        reaching out to CoreLogic on behalf of Mikhail Arroyo

7        and the consumer relations department?

8               A    Yes.

9               Q    Based on your review, was the Arroyo request

10       handled correctly within the established procedures in

11       effect in 2016?

12              A    Yes.

13              Q    In light of what you've learned in the course

14       of reviewing these materials, would you change any of

15       your procedures or guidance that you give to CSRs or DE

16       employees?

17

18

19

20

21

22

23

24              Q    My question is just, as the senior leader over

25       operations, having recently reviewed the events

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 10 of 30
                                CONFIDENTIAL


                                                                     Page 120

1         surrounding Arroyo's consumer file, is there any change

2         that you would like to see take place in either the

3         written procedures or training and guidance that's given

4         to employees in consumer relations?

5

6

7

8

9

10              Q    Do you think that having something in writing

11        identifying conservatorships and other recognized legal

12        authorities in addition to power of attorney would be

13        appropriate?

14                   MR. ST. GEORGE:        Object to form.

15

16

17

18

19

20

21

22        BY MS. WEBBER:

23              Q    Excuse me.       When you say this is the only

24        request based on conservatorship that you're aware of,

25        did you do anything to attempt to determine if there had

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 11 of 30
                                CONFIDENTIAL


                                                                     Page 121

1         been any other requests made by conservators to

2         CoreLogic's consumer relations department at any time in

3         the last several years?

4

5

6

7

8

9

10

11

12

13                Q     And I think you said that Ms. Fahn became

14        supervisor in 2015 or '16.

15                A     Yes.

16                Q     So if it happened before 2015, she would not

17        have any reason to be aware of it?

18                A     Correct.

19                Q     Aside from -- or I mean -- I don't mean aside

20        from.       But one of the topics on which you were

21        designated, Topic 15, concerned any instances in the

22        past five years where a consumer substitute

23        decision-maker, which could include the conservator but

24        could include power of attorney or other legal forms,

25        requested the consumer file.            What did you determine

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 12 of 30
                                CONFIDENTIAL


                                                                     Page 122

1         about how many instances in the past five years have

2         included requests from somebody with legal authority to

3         act on behalf of the consumer?

4               A    Is that a question of how many?

5               Q    Uh-huh.

6               A    To this -- my knowledge, this is the only one

7         that I'm aware of.

8               Q    Well, this is the only one that you're aware of

9         with a conservator?

10              A    Yes.

11              Q    But you understand there's other legal

12        mechanisms through which somebody can obtain authority

13        to act on behalf of somebody else?

14              A    Yes.

15              Q    One of those is power of attorney?

16              A    Uh-huh.

17              Q    There are others as well.            How many of any of

18        these -- whether it's conservator, power of attorney or

19        some other legal formulation, how many of those requests

20        have been made to CoreLogic in the past five years?

21

22

23              Q    Did you -- did you ask anybody -- as you did

24        about conservatorship, did you ask anybody about how

25        often power of attorney or other similar authority is

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 13 of 30
                                CONFIDENTIAL


                                                                     Page 123

1         the basis of a request for a consumer file?

2               A    I did.

3               Q    And what were you told about that?

4

5

6

7

8

9               Q    And so you also haven't reviewed the specific

10        process that was used in handling such requests?

11              A    The process would be the process that we have

12

13

14

15

16

17

18

19        But you haven't been able to review anything to identify

20        what actually happened to see if that process was

21        followed in the specific instances where a POA or

22        similar legal authority was the basis of a request?

23              A    No.

24              Q    Excuse me.       And you also are not prepared today

25        to testify as to the outcome of such requests?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 14 of 30
                                CONFIDENTIAL


                                                                     Page 124

1               A    No.     Other than the outcome would either be

2         providing a consumer file disclosure or not.

3               Q    Other than talking to Jessica Fahn, is there

4         anything else you did to attempt to obtain information

5         about instances in which a third party with legal

6         authority such as a power of attorney or conservator

7         requested a consumer file?

8

9

10              Q    Can you spell that?

11              A    E-L-I-E-L M-O-L-I-N-A.

12

13              A

14

15

16

17

18

19

20

21

22

23              Q    So about 2017?

24              A    Yeah.

25              Q    Is that the position that was previously held

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 15 of 30
                                CONFIDENTIAL


                                                                     Page 132

1               A    No.    This is the -- looks like the receipt of

2         documentation.       Whereas Hope, the previous DE person,

3         was just mailing out a letter, this is reviewing

4         documents and sending a letter.

5               Q    It appears that Mr. Thevenot determined that

6         the documents submitted were not sufficient, because it

7         says not authenticated?

8               A    That's the note that he entered, yes.

9               Q    On what basis did he decide that that was not

10        sufficient?

11              A    Based on the notes, we -- it looks like we

12        asked for the power of attorney and the son's signature.

13        We cannot accept a conservatorship court paper.

14              Q    And how would Mr. Thevenot have determined that

15        you cannot accept a conservatorship court paper?

16

17

18

19

20              Q    He doesn't refer to talking to anybody;

21        correct?

22              A    No.

23

24

25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 16 of 30
                                CONFIDENTIAL


                                                                     Page 133

1

2

3

4

5               A     Not from the note.

6               Q     And by June 30th, CoreLogic had already been

7         informed that Mr. Arroyo was handicapped and not able to

8         sign anything; correct?

9               A     Yes.

10              Q     Nonetheless, Mr. Thevenot sent a letter back

11        saying the son's signature was required; correct?

12              A     Yes.

13              Q     Is that following proper procedure?

14

15

16              Q     Turning to the next note, this is from a user

17        S-C-H-A.     Do you know who that is?

18              A     Yes.

19              Q     Who is that?

20              A     Seng, S-E-N-G C-H-A.         Seng Cha.

21              Q     I forgot to ask.        Is Mr. Thevenot still

22        employed?

23              A     No.

24              Q     Do you know when he left?

25              A     2017.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 17 of 30
                                CONFIDENTIAL


                                                                     Page 134

1               Q    Is Seng Cha still employed?

2               A    No.

3               Q    And when did Seng Cha leave?

4               A    The beginning of 2019.

5               Q    What was Seng Cha's position in 2016?

6               A    She was a data entry and mostly handled letters

7         and incoming requests from consumers.

8               Q    Okay.     Her note ends with a comment that "Per

9         Jessica and Mike, we cannot accept conservatorship court

10        paper."    Is Jessica Jessica Fahn?

11              A    Yes.

12              Q    And is Mike Mike Scully?

13              A    Yes.

14              Q    Did you talk to Jessica about this note in

15        particular?

16              A    No.

17              Q    Did you talk to Mike about this note?

18              A    No.

19

20

21

22              A    I did.

23              Q    What did she say?

24              A    She said I need to look at the notes.                 And she

25        looked at the notes and said, yes, I remember this

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 18 of 30
                                CONFIDENTIAL


                                                                     Page 135

1         consumer but could not give me any details about the

2         case because it was so long ago.             She just referred back

3         to the notes that were here.

4               Q    Did she say anything suggesting the note was

5         inaccurate when it attributed to her the position that

6         she could not accept or that CoreLogic could not accept

7         the conservatorship as authorization?

8               A    No.     Sorry.

9                    (Telephonic interruption.)

10                   MR. ST. GEORGE:        Hold on one second.

11                   (Recess.)

12        BY MS. WEBBER:

13              Q    Okay.     Did you talk to Mike Scully about what

14        he recalled regarding the Arroyo consumer file?

15              A    I did not.

16              Q    Would Jessica have had authority in 2016 to

17        determine that CoreLogic would not accept

18        conservatorship court papers?

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 19 of 30
                                CONFIDENTIAL


                                                                     Page 136

1

2

3

4

5

6

7

8

9

10

11

12

13              A    She couldn't recall because it was quite a

14        while ago.

15              Q    When did you speak to her about it?

16              A    I spoke to her about it last week after I

17        talked to the attorney about the case.

18              Q    It appears that Seng Cha entered her note on

19        the same day as Drew Thevenot entered his note.                  Do you

20        know why both individuals would be dealing with the same

21        request on the same day?

22              A    So it looks like Seng received the request from

23

24        was a determination to mail the call-back letter to the

25        consumer, and the ticket to send the call-back letter

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 20 of 30
                                CONFIDENTIAL


                                                                     Page 137

1         was submitted, and that's what Drew processed.                   So Seng

2         is making a note of received disclosure form, and Drew

3         is making a note that he mailed the call-back letter.

4                 Q   Do you know why -- the other screenshots sort

5         of appear in the order in which things occurred.                   Do you

6         know why Drew's note would appear before Seng Cha's

7         note?

8                 A   No, I don't.

9                 Q   Turning to the next page of Exhibit 11, the

10        note dated September 7th, 2016, do you see that?

11                A   Yes.

12                Q   This has a user of Mon Johnson.             Do you know

13        who Mon Johnson is?

14                A   Yes.

15                Q   Who is that?

16                A   Monica Johnson.

17                Q   What was her position?

18

19

20                Q   Is Ms. Johnson still employed?

21                A   Yes.

22                Q   And in the same position?

23                A   Yes.

24                Q   Did you talk to her about this note?

25                A   No.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 21 of 30
                                CONFIDENTIAL


                                                                     Page 138

1               Q    Or anything else about the Arroyo matter?

2               A    No.

3               Q    And this note reports that -- that the

4         consumer's mother, Ms. Arroyo, was calling about the

5         documents that she faxed from June of 2016.                 And the

6         note states, "Advised yes and per management unable to

7         use information."        Do you know who -- who does

8         management refer to in this group?              Are there certain

9         individuals who are deemed management?

10

11

12              Q    And so you don't know if Ms. Johnson spoke to

13        Ms. Fahn or Mike Scully or somebody else?

14              A    I don't know.

15              Q    And so as of September 2016, you had been

16        informed that Mr. Arroyo was disabled and unable to

17        speak or sign his name and been presented with papers

18        from a court saying that Ms. Arroyo was authorized to

19        act on his behalf, but you continued to direct the --

20        Ms. Arroyo to get a power of attorney signed by Mikhail

21        Arroyo; correct?

22              A    I don't know if it was directing a power of

23        attorney signed by him, but a power of attorney based on

24        these notes, yes.

25              Q    Are you aware of what would be required to

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 22 of 30
                                CONFIDENTIAL


                                                                       Page 139

1         obtain a power of attorney?

2                 A    No, I'm not.

3                 Q    So you don't know whether or not it's legally

4         possible for somebody who has been found to lack legal

5         capacity to give anybody else a power of attorney?

6                 A    I'm sorry.       I don't understand your question.

7                 Q    You don't know if it's even legally possible

8         for somebody who is incapacitated to provide somebody

9         else a power of attorney?

10                A    No, I don't.

11                Q    Turning to the next note, dated November 1st,

12        2016, this one has the user B Salazar.                  Who is that?

13                A    Bertha Salazar.

14                Q    And what position did Ms. Salazar hold in 2016?

15

16                Q    Is she still there?

17                A    Yes.

18                Q    Same position?

19                A    Yes.

20                Q    And her comment was "CCI checking."                   What is

21        CCI?

22                A    I don't know what the acronym stands for.

23                Q    Did you talk to Ms. Salazar about this note?

24                A    No.

25                Q    Did you ask anybody else what CCI stood for?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 23 of 30
                                CONFIDENTIAL


                                                                     Page 140

1               A    No.

2               Q    This note ends with "Transferring call to Tina

3         Marie."    Is that referring to Tina Marie Santos?

4               A    Yes.

5               Q    And under what circumstances would a customer

6         service -- wait.       I'm sorry.       CSR.

7               A    That's fine.

8               Q    Okay.     Under what circumstances would a CSR

9         associate transfer a call to Ms. Santos, who I think you

10

11              A    In the situation where they -- the consumer may

12

13

14        It depends on the circumstance, if the person just

15        doesn't know how to handle the request.

16              Q    Turning to the next note, also dated

17        November 1st, this shows a user of T Santos.                     So that

18        would be Tina Marie?

19              A    Yes.

20

21

22

23

24

25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 24 of 30
                                CONFIDENTIAL


                                                                     Page 141

1               Q    Now, this note says that "We have to get

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25              Q    So with the first call being on April 27th

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 25 of 30
                                CONFIDENTIAL


                                                                     Page 142

1         mentioning that her son's disabled and she's his

2         conservator, the first time that the issue of how to

3

4         November 1st of 2016?

5               A    Based on the notes and then based on

6         information I could get from individuals' recollection

7         of two-plus years ago, yes.

8               Q    As somebody with authority over the customer

9         relations department, are you satisfied with that length

10        of time between being provided information about

11        Mr. Arroyo's disability and conservatorship and when the

12        issue was actually escalated to compliance?

13                   MR. ST. GEORGE:        Object to form.

14                   THE WITNESS:       We would like to get things done

15        as quickly as possible for consumers.               This was a unique

16

17

18

19

20        believe, some requests that we sent to the consumer that

21        are not noted here, perhaps, where she wasn't

22        communicating back with us.           But this is a large amount

23        of time.

24        BY MS. WEBBER:

25              Q    Over six months; right?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 26 of 30
                                CONFIDENTIAL


                                                                     Page 143

1               A     Yes.

2               Q     And given how unique and unusual it was,

3         wouldn't it have behooved Mr. Salgado or Ms. Silva to

4

5         untangle what to do with a conservatorship in the first

6         instance rather than continuing to request the POA and

7         other documents instead?

8                     MR. ST. GEORGE:       Object to form.

9                     THE WITNESS:      That's reasonable, yes.

10        BY MS. WEBBER:

11              Q     The next note is dated November 4th, another

12        call from Ms. Santos to -- she says consumer's mother,

13        to Ms. Arroyo, letting her know "We are still waiting

14

15        provided.     Is that the phone number she would have been

16        calling?

17              A     I believe so, yes.

18              Q     We talked before about incoming phone calls

19        being recorded.       Are outgoing phone calls also recorded?

20

21

22              Q     Is it possible -- not possible.             When a team

23        lead like Ms. Santos was making outgoing phone calls to

24        consumers, would you expect her to do those from a queue

25        that would lead to the call being recorded?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 27 of 30
                                CONFIDENTIAL


                                                                     Page 152

1                     MS. WEBBER:      I'm not asking about her

2         response -- I'm not asking her about communications with

3         legal.     I'm asking, as a matter of fact, if CoreLogic's

4         determination as of November 16, 2016, was that it had

5         an acceptable conservatorship document.                And then I'm

6         going to ask what -- you know, what more was needed in

7         order to produce the report.

8         BY MS. WEBBER:

9               Q     But can you answer the preliminary question

10        first?

11              A     No.

12              Q     It was not acceptable?

13              A     Correct.

14              Q     What was unacceptable about it?

15              A     The seal was not visible, and the document

16        stated that this is not valid unless the seal is

17        present.

18              Q     Did CoreLogic ever receive a copy of the

19        conservatorship document that it believed had an

20        acceptable seal?

21              A     No.

22              Q     What was considered to be an acceptable seal?

23              A     It would need to be the original document with

24        the embossed seal on it.

25              Q     Turning back to the notes that are Exhibit 11,

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 28 of 30
                                CONFIDENTIAL


                                                                     Page 162

1         international, you know, tax number or tax

2         identification number.          So if a consumer doesn't have a

3

4

5               Q    ITN is an individual tax identification number?

6               A    Yes.

7               Q    If you had -- a foreign national wouldn't have

8         a Social Security number and is in the United States

9         studying, attending school, and, therefore, no income,

10        is not a taxpayer, they wouldn't have either SSN or ITN;

11        correct?

12              A    That sounds reasonable.

13              Q    So they can't get a copy of a consumer report?

14                   MR. ST. GEORGE:        Object to form.

15

16

17        BY MS. WEBBER:

18              Q    None of the notes we saw indicated that there

19        was a problem with the form submitted by Ms. Arroyo

20        because she failed to include a Social Security number;

21        correct?

22                   MR. ST. GEORGE:        Object to form.

23                   THE WITNESS:       Not that I saw.

24        BY MS. WEBBER:

25              Q    Okay.     Turning to the second page of

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 29 of 30
                                CONFIDENTIAL


                                                                     Page 166

1

2               Q    Do you know if there was ever a determination

3         as to whether the seal was adequate?

4               A    Yes.    I do know that there was a determination

5         that it was not.

6               Q    But the one specifically on 577 or a different

7         iteration?

8               A    I couldn't tell you which iteration.

9               Q    Okay.     The following page of Exhibit 14

10        includes copies of a driver's license for both

11        Mr. Arroyo and Ms. Arroyo.           Was that sufficient for your

12        needs in terms of having copies of ID?

13              A    Yes.

14              Q    So based on the notes that we reviewed in

15        Exhibit 11, it would have been Seng Cha who reviewed

16        what's been marked as Exhibit 14 and determined that

17        that was not adequate?

18              A    Yes, Jessica -- Seng Cha.            There's a note that

19        references Jessica and Mike as well.

20              Q    Do you know if Jessica and Mike actually

21        reviewed the documentation or just --

22              A    I don't know.

23              Q    Okay.     And the note doesn't say anything about

24        missing Social Security number, does it?

25              A    No.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-3 Filed 10/18/19 Page 30 of 30
                                CONFIDENTIAL


                                                                     Page 167

1               Q    And it doesn't say anything about the seal;

2         correct?

3               A    No.

4               Q    And it doesn't say anything about where she

5         signed, only that you wanted her son to sign; correct?

6               A    Correct.

7               Q    So based on the notes on June 30th, no reason

8         to believe that anyone ever informed Ms. Arroyo that she

9         needed to provide the Social Security number; correct?

10                   MR. ST. GEORGE:        Object to form.

11                   THE WITNESS:       Not specifically, no.

12        BY MS. WEBBER:

13              Q    And do you know what, if anything, was sent to

14        Ms. Arroyo following the June 30th note?

15              A    The notes indicate that she was sent a

16        call-back letter.

17              Q    And what's a call-back letter?

18              A    A call-back letter is a letter that we would

19        mail out to the consumer stating that we need to speak

20        to you regarding your request, please contact us.

21                   MS. WEBBER:       Exhibit 15.

22                   (Exhibit 15 was marked for identification by

23              the court reporter and is attached hereto.)

24        BY MS. WEBBER:

25              Q    Do you recognize what's been marked as

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
